intemal revenue service tege appeals_division n los angeles los angeles ca date wov - number release date department of the treasury certified taxpayer_identification_number person to contact employee id number tei fax refer reply to in rez exempt status tax years uil index last day to file a petition with the united_states tax_court feb dear this is a final adverse determination as to your application_for exempt status under sec_501 a as an organization described under sec_501 c of the internal_revenue_code our adverse determination was made for the following reason s you are not organized or operated for an exclusive exempt_purpose as required by internal_revenue_code sec_501 you did not meet the organizational or operational tests as required by sec_1 -1 b and cx3 -1 c of the treasury regulations you have not established that your income will not inure to the benefit of individuals and shareholders which is prohibited by internal_revenue_code sec_501 you are operated for a substantial private purpose which is prohibited by intemal revenue code sec_501 c contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a patition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen a skinder appeals team manager ec department of the treasury internal_revenue_service washington d c tax exempt and government entities dhnsion date poy legend state government insurance program m applicant n x state gavernment department y related exempt_organization contact person identification_number contact number fax number employer_identification_number uil index z county a founder of and substantial_contributor to the applicant date date date date x dollars dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 ex3 the basis for our conclusion is set forth below issues does m quatify for exemption under sec_507 cx3 of the intemal revenue code facts m incorporated on date and its application was received by the service on date the third article of m's governing instrument states that the nature of m's business and the objects and purposes to be transacted promoted and carried on are as follows letter cgx catalog number 47620w collect and otherwise raise money and receive gifts to solicit of property for charitable philanthropic eleemosyriary educational and benevolent purposes to expend contribute manage disburse and otherwise handle and dispose_of the same for such purposes either directly or by contributions to other agencies organizations or institutions organized for the same or similar purposes to assist in harmonizing and making more efficient the work of charitable philanthropic and educational benevolent organizations by cooperating with and assisting such organizations and by receiving by gift wil or otherwise money or other_property and by managing handling and distributing it as may be deemed best for the promotion of charity education and philanthropy and to do any and all other things necessary or proper in connection with or incidental to any of the foregaing a is a substantial_contributor to the organization a’s son suffers from m's narrative from the application form_1023 describes the purpose of providing housing accommodations for people with developmental disabilities in z m plans to be a private_operating_foundation developmental disabilities a has purchased a residential property and has proposed to make gift to m to be used to provide housing accommodations for persons with devefopmental disabilities a’s sons the first resident of the residential property also residing at the residence is a qualified mental health counselor who is providing counseling services to a’s son under the supervision of x if'and when the residency of a’s son terminates the residence will be made available for other persons with developmental disabilities a’s son i sec_32 years old and expected to have a normal life expectancy a qualified counselor will continue to reside at the residence to provide counseling services to such person or persons persons with developmental disabilities often require a separate residence when they are unable to reside in group facilities for persons with developmental disabilities the activities of m will be managed by its directors and officers a is not a director or officer of the organization it is a’s intention to acquire one or more additional residences and give them to m to provide additional housing accommodations for people with developmental disabilities m will be supported by annual cash contributions from a and also from the qualified counselor's monthly rent of dollar_figurex of which part of the rental expense of the counselor wilt be borne by x the counselor is employed by y y is a tax exempt_organization as described under sec_501 c of the code the counselor is charged small amount of rent by m to offset costs the counselor is not on call hours a day but is available as needed by the disabled individual y has a working agreement with a whereby n is billed the organization raceives no funding from x or any other governmental agencies m stated that none of the officers or directors of the organization are related to a m indicated that two of its officers directors are empioyed by y however it was determined that has a working arrangement with a the third officer diractor is an assistant to a and the fourth officer director is the attorney representing a note the attorney expired in letter cg catalog number 47630w m has indicated that it has short term plans for a second residence for another developmental disabled person and a third residence as a day center for developmentally disabled persons long term plans are in place for the acquisition of a fourth and fifth residence for additional developmentally disabled persons however the additional residences would not take place until the receipt of its determination_letter m contended that the private benefits to a and a’s son will be merely incidental m claimed that a’s son will be one of many beneficiaries as a will contribute additional homes to m m indicated that at this time its does not know how many people will apply for housing and no publication or application form has been developed m noted that there is a caniral registry at the local county's office of parsons with developmental disabilities which would be available to publicize the housing program the residential property purchased by a has not been transferred pending receipt of the tax- exempt status m stated that it wil have no financial activities until the receipt of a favorable determination_letter under sec_501 cx3 lal sec_501 of the internal_revenue_code describes certain organizations exempt from income_tax under sec_501 and reads in part as follows corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safely literary or educationat purposes or to foster national or intamational amataur sports competition but only if no part of its activities invalve the provision of athletic_facilities or equipment of for the prevention of cruelty to children of animals no part of the net eamings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on legislation except as otherwise provided in subsection h and which does not participate in of intervene in including the publishing or distribution of statement any political campaign on behalf of or in opposition to any candidate for public_office sec_1 a -1 c of the regulations defines the term private_shareholder_or_individual as any person having a personal and private interest in the activities of the organization sec_1 cx3 -1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only ff it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 cx3 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose letter cg ‘catalog number 47630w sec_1_501_c_3_-1 i of the regulations states that an organization is nat organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements an organization must establish that it is not organized or operated for the benefit of private interest such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 cx3 -1 d of the regulations charitable defined the term charitable is used in sec_501 in its generally accepted legal sense and is therefore nat to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of ‘charity’ as developed by judicial decisions such terms include relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buikdings monuments ‘or works lessening of the burdens of goverment and promotion of social weffare by organizations designed to accomplish any of the abave purposes or i to lessen neighborhood tensions li to eliminate prejudice and discrimination i to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency the fact that an organization which is organized and operated for the relief of indigent persons may receive voluntary contributions from the persons intended to be relieved will not necessarily pravent such organization from being exempt as an organization organized and operated exclusively for charitable purposes the fact that an organization in carrying out its primary purpose advocates social or civic changes or presents opinion on controversial issues with the intention of moiding public opinion or creating public sentiment to an acceptance of its views does not preclude such organization from qualifying under sec_501 so long as it is not an action_organization of any one of the types described in paragraph c of this section held that because an activity served schoager foundation v commissioner t c a substantial nonexempt purpose an organization did not qualify for exemption under c even though the activity also furthered an exempt_purpose ‘the church of the living tree v commissioner t c memo determined that activities conceming the papermaking industry constituted a substantial non-exempt purpose which did not entitle the organization to exemption under c and constituted a benefit to private individuals 326_us_279 held that the presence of a single nonexempt purpose because it was substantial in nature precluded tax exemption under sec_501 c of the code rueckwald foundation inc v commissioner tc memo stated that an organization was not operating for exempt purposes but rather for the private benefits of related family members wendy l parker rehabilitation foundation inc v commissioner tc memo denied letter cg catalog number exemption under c to an organization that was mainly operating for the benefit of one individual person who was a family_member of the founder rather than for general_public interests revrul_67_367 1967_2_cb_188 stated that a nonprofit organization whose sole activity was the operation of a scholarship plan for making payments to pre-selected speoifically named individuals did not qualify for exemption 501_c_3_organization position m stated that its purpose is to provide housing for developmentally disabled persons m asserted that while the first residence a will contributed to m is specifically for the benefit of a’s son m’s substantial_contributor and founder that residence witl be available for use by other developmentally disabled persons after a’s son no longer needs it contribute additional three to five residences to m two to three years after receipt of a favorable determination_letter m claimed that a wilt m claimed that it will permit qualifying persons live in neighborhoods where they otherwise would not be able to live and that they will be able to find employment near their housing and become partially self-sustaining m stated that ruled on the deductibility of contributions to church fund that was m claimed that the housing will be within the exclusive control of m to ba used for its charitable purposes m said that the fact that a’s son who is a developmentally disabled person will be its first beneficiary should not prevent it from qualifying for exempt status under m cited revrul_62_113 1962_2_cb_10 and george e 43_tc_1 used to support missionary activities carried out by the son of the taxpayer in that case m said that although the taxpayer in that case made contributions to the church fund after the son became a missionary the taxpayer had done so over a period of years before his son’s departure for the mission tn that case the church had control_over the donated funds and discretion as to their use so as to insure that they would be used to carry out its functions and purposes e peace m stated that george ‘were contributions to and for_the_use_of the sudan interior mission an exempt_organization and ‘were not personal gifts to four designated missionaries m said that the court ruled against the irs on the basis that the organization's policy was that it has exclusive control of both the administration and distribution of the funds contributed by the donors issioner held that the amount_paid by the petitioners v also m stated that in revenue ruting and george e peace case that the private benefit in those cases was incidental and did not prevent those organizations from having tax- exempt status simply because the organization had control_over its assets and operations letter cg catalog number 47620w m stated that the two unfavorable court cases cited by the irs were not appticable to its case m claimed that in rueckwald foundation v commissioner the organization in that case was used for the private benefit of the sponsor and did not have a genuine charitable purpose as to wendy l parker m asserted that the organization in that case was used principally for the benefit of a relative of the donor who fived in the donor's personal_residence and did not set forth a well-defined program for supporting other persons with similar disabilities that in the parker case there was no independent board m claims to have an independent board that is not controled by a the founder and substantial_contributor m also noted m stated that revrul_67_367 does not apply to it because m's services will be available to all persons with developmental disabilities who would benefit from the individuat housing and the day center aisa m indicated that court cases schoger foundation v commissic church of the living tres v commissioner tc memo and better business u sec_279 do not apply to its case bureau of ington dc inc v united tc m indicated that any benefits to a and a’s son are and will be incidental as long as it also makes similar goods services or facilities are available to the general_public m asserted that it would expand its board if requested by the service service’s position m cited revrul_62_113 1962_2_cb_10 and georas e peace v commissioner tc ‘l in both the tax exempt_organizations were determined to have control_over the donated funds and both supported unspecifiad numbers of missionaries m may have control_over the donated funds but the initial impetus of m was and will be to support one particular named individual - who happens to be the founder's son the founder and substantial_contributor is sufficiently connected to m and to y and the founder sufficiently controls m through financial means so as to guarantee that m will care for his son for the rest of his son's life which could be more than years m indicated that an incidental private benefit does not necessarily disqualify a tax exempt_organization such as in revrul_73_313 1973_2_cb_174 whereby residents of an isolated rural community provided a medical building and facility to a doctor at a reasonable rate of course it that organization the doctor could have been any doctor not necessarily a pre selected named relative of a substantial_contributor to the organization the organization ‘obviously had to pay the doctor to attract him or her to provide medical services in an isolated rural community however the revenue_ruling does not appear to apply to m z is a mejor metropolitan area with a population of over a million people rather than an isolated rurat community m could easily provide housing to develapmentally disabled persons without the stipulation that the first of such persons must be the son of its substantial_contributor the fact that m desided o first provide benefits to a’s son indicates that this consideration was the very impetus for m's creation as opposed to being incidental to a pre-existing effort by m to benefit the public at large letter cgx11-2005 catalog number 47630w m indicated that its goods services or facilities will be made available to the general_public after taking care of the needs of a’s son and that therefore all of the private benefits to a and a's son are incidental to m's broad charitable general purpose of benefiting the public at large ‘thus far the only named individual who will definitely benefit from the housing is the son of the substantial_contributor founder afso at this time the first residence stil belongs to the substantial_contributor founder rather than fo m a has not transferred the property to m m does not have any written guidelines in selecting other developmentally disabled persons m has not developed any form of publication or publicized the exempt purposes of the ‘organization m has not provided a listing of contacts involving other local governmental agencies or community based services organizations that may refer qualified individuals to the organization m's board_of directors are affiliated associated or have vested interests with the substantial_contributor founder a is the only contributor to m m indicated that it plans to acquire more homes to be used as residences for developmentally disabled who are not relatives of a however there is no assurance that this will occur the fact that m requested classification as a private_operating_foundation indicates that it intends that the substantial_contributor founder will maintain control_over m in order to guarantea that his sons will be m's primary beneficiery even if m does add other housing for other persone the unique relationship of mand a to a’s son will persist this counters m's argument that m's stipulated plan to first and foremost house a's san is incidental to its plans to subsequently confer a broad charitable benefit on unrelated members of the public who are developmentally disabled on the contrary it seems that a desire to provide permanent housing for a’s son is the main reason for m's existence also it is clear that m can do nothing in the short term or in the fong term for the benefit of a’s son of for the benefit of others without the contributions of property from a that means that m will be controlled financially by a m has on several occasion been given the opportunity to expand the beard has not done so board expansion would be a positive factor in relation to qualification for exempt status but it ‘would probably not alter the fact that a as the substantial_contributor founder would continue to exercise effective_control over m through financial means furthermore m apparently has already made the decision that it will first and foremost house a’s son for life additional unrelated persons added to m’s board would apparently not be able to revoke that cruciat decision conclusion based on the information presented by the organization m does not qualify for exemption under intomal revenue code sec_501 x3 as a charitable or educational_organization or under any section within the intemal revenue code in providing housing for ife to the son of the substantial_contributor founder m's earnings inure to the benefit of a a private individual who effectively controls m through financial means even a small amount of inurament is falal to a request for exempt status under sec_601c even if a were not m’s substantial_contributor and even if a did not sufficiently control m to produce prohibited inurement m would still fail to qualify for exemption under sec_601 because the private benelit of m's primary function of housing for life a pre-selected individual would be substantial not incidental in comparison to m's secondary function of ptanning to letter cg catalog number subsequently provide similar benefits to qualifying members of the public who have not been pre-selected your rights you have the right to file a protest if you beliave this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers under the penalties of perjury within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the rola of the appeals_office in publication exempt_organization appeal procadures for unagreed issues an attomey certified_public_accountant cr an individual enrolted to practice before the intemal revenue service may represant you during the appeal process if you want representation during the appeal process you must fite a proper power of attomey form_2848 power of ‘attorney and declaration of representative it you have not already done so you can find more information about representation in publication practice_before_the_irs end power_of_attorney all forms and publications mentioned in this letter can be found at www irs qov forms and publications if you do not file protest within days you will not be able to fils suit for declaratory_judgment in court because the intemal revenue service irs will consider the failure to appeal as a failure to exhaust avaliable administrative remedies code sec_7428 b provides in part that a declaratory_judgment or dacree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims of the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do nat hear from you within days we will issue a final adverse determination_letter that jeter will provide information about filing tax returns and other matters ttyou wish to protest this proposed denial please send your protest statement form_2848 and any supporting documents to the applicable address letter cgx11-2005 catalog number 47630w m mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh attn deliver to interna revenue service eo determinations quality assurance main street room cincinnati oh attn you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter ta confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert chot director exempt_organizations rulings agreements latter cg catalog number 47630w
